Title: From George Washington to Major General Benjamin Lincoln, 7 January 1777
From: Washington, George
To: Lincoln, Benjamin



Dear Sir
Morris Town 7th January 1777

I am glad to hear by yours of the 4th Inst. that you had arrived at Peekskill, and I hope from the measures you have taken to hasten up your Troops that they will soon be all with you.
General Heath will communicate mine of this date to you, by which you will find that the greatest part of your Troops are to move down towards New York to draw the Attention of the Enemy to that Quarter, and if they do not throw a considerable Body back again, you may in all probability carry the City, or at least blockade them in it.
I beleive they are not prepared for the latter, for as they have for some time past made themselves sure of holding Jersey, they have not taken proper precautions to establish large Magazines at any one place. I leave it intirely to the determination of you and Genl Heath whether you shall continue on the East Side of Hudsons River, or come on with the Troops that are to join me. I have only to beg of you to be as expeditious as possible in moving forward for the sooner a pannic struck Enemy are followed the better. If we can oblige them to evacuate

Jersey we must drive them to the utmost distress for as I mentioned above they have depended upon the Supplies from that province for their Winter support. I am Sir.
